In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00247-CR



          JIMMY PAUL MAHONE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 13F0381-005




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER

       Jimmy Paul Mahone appeals from his conviction of murder. The clerk’s record in this

matter was filed January 16, 2014, and the reporter’s record was filed April 23, making

Mahone’s brief originally due May 23. This deadline was extended twice by this Court on

Mahone’s motion, resulting in the current due date of July 23. Mahone has now filed a third

motion seeking an additional extension of the briefing deadline.

       We have reviewed Mahone’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Mahone’s appellate brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before August 22, 2014.

       IT IS SO ORDERED.

                                                    BY THE COURT

Date: July 23, 2014




                                                2